UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4740



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DOUGLAS J. DODSON, JR., a/k/a Becky,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-73)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Andrea C. Long, BOONE, BEALE, COSBY & LONG, Richmond, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, Nicholas S.
Altimari, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas J. Dodson, Jr., was convicted of conspiracy to dis-

tribute heroin and cocaine, two counts of possession with intent to

distribute a controlled substance, and possession of a firearm by

a convicted felon.     He was sentenced to life in prison for con-

spiracy, 240 months on each of the possession counts, and 120

months on the firearm count.   The 240-month sentences and the 120-

month sentence run concurrently with the life sentence.    Judgment

was imposed on September 21, 1998, and entered on the docket on

September 22.     Dodson, through his attorney, filed his notice of

appeal on October 7, 1998.

     In criminal cases, a defendant must file his notice of appeal

within ten days of the entry of judgment.      See Fed. R. App. P.

4(b)(1), 26(a).    Upon a showing of good cause or excusable neglect

and with or without a motion, the district court may grant an

extension of up to thirty days to file the notice of appeal.    See

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).    When an appellant files a notice of appeal after

expiration of the ten-day period but within the thirty-day exten-

sion period, unless excusable neglect or good cause is clear from

the record, the district court must make factual findings concern-

ing whether excusable neglect or good cause exists warranting

extension of the appeal period.    See id.




                                  2
     Dodson’s notice of appeal was filed after expiration of the

ten-day appeal period but within the thirty-day extension period.

Accordingly, we remand this case to the district court with in-

structions to make factual findings concerning whether excusable

neglect or good cause exists to justify extending the ten-day

appeal period.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

We defer ruling on the motion to file a pro se supplemental brief

pending a decision by the district court.




                                                          REMANDED




                                3